
	

114 S297 IS: Frontlines to Lifelines Act of 2015
U.S. Senate
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 297
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2015
			Mr. Kirk (for himself, Mr. Manchin, and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To revive and expand the Intermediate Care Technician Pilot Program of the Department of Veterans
			 Affairs, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Frontlines to Lifelines Act of 2015.2.Revival and expansion of Intermediate Care Technician Pilot Program of Department of Veterans
 Affairs(a)RevivalThe Secretary of Veterans Affairs shall revive the Intermediate Care Technician Pilot Program of the Department of Veterans Affairs that was carried out by the Secretary between January 2013 and February 2014.(b)Technicians(1)In generalThe Secretary shall expand the pilot program under subsection (a) to include not less than 250 intermediate care technicians who are participating in the pilot program.(2)Facilities(A)In generalAny intermediate care technician hired pursuant to paragraph (1) may be assigned to a medical facility of the Department as determined by the Secretary for purposes of this section.(B)PriorityIn assigning intermediate care technicians under subparagraph (A), the Secretary shall give priority to facilities at which veterans have the longest wait times for appointments for the receipt of hospital care or medical services from the Department, as determined by the Secretary for purposes of this section.(c)TerminationThe Secretary shall carry out the pilot program under subsection (a) during the three-year period beginning on the date of the enactment of this Act.
 (d)Hospital care and medical services definedIn this section, the terms hospital care and medical services have the meanings given such terms in section 1701 of title 38, United States Code.3.Transfer of health care provider credentialing data from Secretary of Defense to Secretary of Veterans Affairs(a)In generalIn a case in which the Secretary of Veterans Affairs hires a covered health care provider, the Secretary of Defense shall, after receiving a request from the Secretary of Veterans Affairs for the credentialing data of the Secretary of Defense relating to such health care provider, transfer to the Secretary of Veterans Affairs such credentialing data.(b)Covered health care providersFor purposes of this section, a covered provider is a health care provider who—(1)is or was employed by the Secretary of Defense;(2)provides or provided health care related services as part of such employment; and(3)was credentialed by the Secretary of Defense.(c)Policies and regulationsThe Secretary of Veterans Affairs and the Secretary of Defense shall establish such policies and promulgate such regulations as may be necessary to carry out this section.(d)Credentialing definedIn this section, the term credentialing means the systematic process of screening and evaluating qualifications and other credentials, including licensure, required education, relevant training and experience, and current competence and health status.4.Independent practice of certain advanced practice registered nurses of Department of Veterans
 Affairs(a)In generalNotwithstanding any provision of law of a State, the Secretary of Veterans Affairs may authorize a covered nurse to practice independently, without supervision or direction of others, under a set of privileges approved by the Secretary, regardless of the State in which the covered nurse is employed by the Secretary.(b)Covered nursesFor purposes of this section, a covered nurse is an advanced practice registered nurse who is employed by the Secretary of Veterans Affairs in any of the following specializations:(1)Nurse Midwife.(2)Clinical Nurse Specialist, with respect to the provision of mental health care.(3)Nurse Practitioner. 